Citation Nr: 1422429	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 30 percent for bilateral eye disability, including a pterygium of the right eye and nuclear sclerotic cataractous changes of both eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for the service-connected pterygium of his right eye from 10 to 30 percent effective March 5, 2009.  In response he submitted a timely notice of disagreement (NOD) requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, absent express indication to the contrary).  In a subsequent February 2011 rating decision, the RO noted that, based on the results of an intervening November 2010 VA eye examination, the Veteran's eye disability was now a bilateral (right and left) eye disability and, aside from the pterygium affecting his right eye in particular, involved nuclear sclerotic cataractous changes of both eyes.

In July 2012, in support of his claim for an even higher rating for this now 
service-connected bilateral eye disability, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the Veteran's claims folder, so is of record.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  Prior to June 22, 2012, the Veteran's right eye pterygium and bilateral nuclear sclerotic cataractous changes resulted in visual acuity no worse than 20/800 in the right eye and 20/25 in the left eye, without evidence of disfigurement, conjunctivitis or impairment of visual fields.

2.  Since June 22, 2012, however, his right eye pterygium and bilateral nuclear sclerotic cataractous changes have resulted in visual acuity no worse than 20/300 in the right eye and 20/100 in the left eye.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2012, the criteria were not met for a disability rating higher than 30 percent for the bilateral eye disability, including the pterygium of the right eye and bilateral (right and left eye) nuclear sclerotic cataractous changes.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.75, 4.76, Diagnostic Codes 6027, 6034-6066 (2013).

2.  But since June 22, 2012, the criteria have been met for a higher 60 percent rating for this service-connected bilateral eye disability, though no greater rating.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.75, 4.76, Diagnostic Codes 6027, 6034-6066 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA satisfied the notification requirements of the VCAA by means of a letter dated in April 2009 that provided the Veteran notice of how to substantiate a claim for an increased-rating for a service-connected disability, including by apprising him of the specific rating criteria used to evaluate his disability and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  In increased-rating claims, VA need only provide "generic" notice, not also apprise him of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He therefore has received all required notice concerning his claim.

VA's duty to assist him with this claim also has been satisfied.  The claims file contains his pertinent treatment records from during the course of this appeal, as well as VA examination reports dated in May 2009 and November 2010 assessing and reassessing the severity of his service-connected eye disability.  Additionally, the claims file contains his hearing testimony and statements in support of his claim.  He has not referenced any outstanding records that he wanted VA to obtain or that he believed were relevant to his claim that have not already been associated with the claims folder for consideration.


Review of the VA examination reports reveal the clinician (who, incidentally, performed both examinations) elicited from the Veteran his history of visual impairment and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluations.  Although it appears the evaluating clinician did not have access to the Veteran's claims folder during either examination, the U. S.s Court of Appeals for Veterans Claims (Court) has held that the absence of file review does not necessarily render an examination inadequate or reduce the probative value of the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  See also VAOPGCPREC 20-95 (July 14, 1995) (similarly indicating that a review of the STRs is not always required).  Here, because the examination reports contain enough information for the Board to assess the severity of the disability, including especially when considering the additional medical evidence the Veteran submitted during his hearing, which in turn is allowing the Board to arrive at a decision favorable to him, additional examination is not required.  38 C.F.R. § 3.327(a).

Further, as concerning his July 2012 videoconference hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, there was indeed compliance with these obligations, and the Veteran and his representative have not contended otherwise or identified any prejudice in the conducting of the hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate their actual knowledge of the type of evidence needed to substantiate this claim and show entitlement to greater compensation because the submissions and statements focus on substantiating the claim in this specific way.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  

Indeed, as already alluded to, it is primarily because of the additional medical evidence the Veteran submitted during his hearing that the Board is increasing the rating for his disability.  As such, the Board finds that VA has complied with the duties set forth in Bryant and that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

Applicable Statutes, Regulations, and Case Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, and by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms warranting different evaluations, a "staged" rating is to be assigned to compensate him for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Turning now to the facts of this particular case.  The Veteran's service-connected right eye pterygium and bilateral (right and left eye) nuclear sclerotic cataractous changes are currently rated as 30-percent disabling under DC 6034-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).

Under these rating criteria, pterygium is to be evaluated based on visual impairment (i.e., central visual acuity and/or field vision), disfigurement (applying DC 7800 for scars of the head, face and neck), conjunctivitis (DC 6018), etc., depending on the particular findings. 

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Any change in a diagnostic code by a VA adjudicator, however, must be specifically explained.  See Butts v. Brown, 5 Vet, App. 532, 538 (1993).

Here, the second diagnostic code, DC 6066, pertains to situations where visual acuity in one eye is 10/200 or better.  DC 6027 states that preoperative cataracts of any type are evaluated based on visual acuity.

In May 2009, the Veteran was afforded a VA compensation examination, during which he described a history of increasingly worsening visual acuity in the right eye following a penetrating keratoplasty (corneal implant) in the 1970's.  On physical examination, he had a visual acuity without correction at near of 20/400 in the right eye and Jaeger 16 in the left eye.  At near with correction, he could see Jaeger 16 in the right eye and Jaeger 1 in the left eye.  At distance without correction he could see 20/400 in the right eye and 20/40 in the left eye.  At distance with correction, he could see 20/400 in the right eye, which pinhole improved to 20/200.  In the left eye he could see 20/30, which pinhole improved to 20/25.  External ocular structure and function revealed the right eye pupil to be only mildly reactive to light.  In the left eye the pupil was round, regular, equal and reactive normally to light.  Extraocular muscle function was normal bilaterally; normal muscle balance existed and gross visual fields were full and normal bilaterally.  Slit lamp examination of the cornea in the right eye revealed a diffusely irregular surface with an ingrowing pterygium with blood vessels and scarring from the nasal aspect, growing approximately two millimeters onto the corneal surface.  The visual access in the central cornea was clear aside from the irregularity of its surface.  There was no stain of the corneal surface.  The penetrating keratoplasty was successfully healed.  The lens examination in the right eye revealed a 1+ nuclear sclerotic cataract combined with a 1+ cortical cataractous change.  The left eye lens was clear and benign hypertrophy.  Fundus examination in the right eye revealed poor view secondary to the corneal irregularity, corneal astigmatism and the cataractous change.  The diagnoses were:  
(1) status-post penetrating keratoplasty necessitated by service-connected pterygium in the right eye (the keratoplasty was successful); (2) high astigmatism, right eye, secondary to number one; (3) early cataractous change, right eye, secondary to number one; and (4) new pterygium right eye, not involving visual access.


In November 2010 the Veteran was afforded another VA compensation examination reassessing the severity of his service-connected eye disability.  The examiner observed that, in addition to previous findings, the Veteran had developed non-insulin-dependent diabetes mellitus approximately one year earlier.  On examination, he had a visual acuity at near in the right eye without correction of 20/800.  In the left eye at near without correction, he could read Jaeger 16.  At near with correction, he could see 20/400 in the right eye and Jaeger 1 in the left eye.  At distance without correction he could see 20/800 in the right eye, and 20/25 in the left eye.  With correction there was no improvement and the vision remained 20/800 in the right eye and 20/25 in the left eye.  External ocular structure and function revealed the pupil in the right eye to be relatively fixed with a sector iridectomy centered at 2:30 o'clock.  The left eye revealed a normal pupil and pupillary responses to light.  Extraocular muscle function was full and normal bilaterally.  Muscle balance was orthophoric at distance and near, and the gross visual fields were full and normal bilaterally.  Slit lamp examination of the right cornea revealed scarring and a diffusely irregular surface with an ingrowing pterygium with blood vessels and scarring from the nasal aspect.  The pterygium was encroaching on the cornea approximately two millimeters.  The visual axis in the central cornea was clear aside from the irregularity of its surface, and there was no stain of the corneal surface.  In the left eye, the cornea was completely within normal limits.  The lens examination in the right eye revealed a 3+ nuclear sclerotic cataract with cortical changes and posterior subcapsular changes as well.  In the left eye the lens demonstrated a 1+ nuclear sclerotic cataractous change.  

In addition to the prior diagnoses from the May 2009 examination, the examiner also diagnosed (1) no diabetic eye disease at that point (referring to retinopathy), (2) nuclear sclerotic cataractous change much more pronounced in the right eye than left, (3) eye astigmatism, right eye, secondary to his service-connected right eye injury with development of pterygium, and (4) new pterygium, right eye, not involving visual axis.  Furthermore, the examiner opined that the bilateral nuclear sclerotic cataractous change was at least as likely as not caused by, or a result of, the Veteran's diabetes mellitus (he was subsequently granted service connection for diabetes mellitus in a February 2011 rating decision).

In addition to those two VA compensation examinations, the claims folder also contains a July 2012 treatment report from a private doctor of optometry, R.A., who indicated he had examined the Veteran one time on June 22, 2012.  During that evaluation, his corrected distance visual acuity for the right eye was 20/300 and corrected distance visual acuity for the left eye was 20/100.  The right cornea showed a nasal pterygium with advanced nuclear 3+ and PSC (posterior subcapsular cataract) 2 cataracts.  The left eye main findings were advanced nuclear 3 and PSC 2 cataracts.

Therefore, when additionally considering this medical report, the Board finds that, for the period prior to June 22, 2012, the criteria were not met for a disability rating higher than 30 percent for the Veteran's bilateral eye disability - namely, for the pterygium of his right eye and bilateral (right and left eye) nuclear sclerotic cataractous changes - as his visual acuity was no worse than 20/800 in his right eye and 20/25 in his left eye.  However, according to this private optometrist's report, as of June 22, 2012 (the date he examined the Veteran), a higher disability rating of 60 percent is warranted based on his findings of right eye visual acuity of 20/300 and left eye visual acuity of 20/100.

Title 38 U.S.C.A. § 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later." Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."  


It therefore follows that three possible effective dates may be assigned depending on the facts of the particular case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the U.S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

Accordingly, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).


Here, the Veteran filed this increased-rating claim on March 5, 2009 and was awarded an increased rating of 30 percent effective that date.  However, the next indication of a worsening in his visual acuity was not until June 22, 2012, when he was examined by the private optometrist.  As such, that more recent date is the effective date for the higher 60 percent rating.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (requiring this "staging" of the rating in this circumstance to compensate him for this variance in severity of his service-connected disability).

With respect to even greater compensation, including an extra-schedular rating under the special provisions of 38 C.F.R. § 3.321(b)(1), the applicable rating criteria adequately contemplate the manifestations of his disability - namely, the decrease in visual acuity in both eyes, but especially the right eye.  The rating criteria are thus adequate to evaluate this disability, and referral for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Moreover, neither prior to nor since June 22, 2012, has he shown sufficient eye disability, including impairment of his vision, to warrant a rating higher than 60 percent.  So his appeal is being granted to this extent.


ORDER

Prior to June 22, 2012, a disability rating higher than 30 percent for the bilateral eye disability, including the pterygium of the right eye and bilateral (right and left eye) nuclear sclerotic cataractous changes, is denied.

However, as of June 22, 2012, a higher 60 percent rating is granted for this bilateral eye disability, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


